                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ISAAC BILAL PEARSON,                           :
     Plaintiff,                                :
                                               :
         v.                                    :       CIVIL ACTION NO. 20-CV-0907
                                               :
GLENN GRANITZ, et al.,                         :
    Defendants.                                :

                                         MEMORANDUM

JONES, II, J.                                                                      APRIL 2, 2020

         Plaintiff Isaac Bilal Pearson, a prisoner incarcerated at SCI Somerset, brings this civil

action pursuant to 42 U.S.C. § 1983, against Allentown Police Chief Glenn Granitz, Detective

Jason M. Krasley, and Sergeant Charles O. Roca. Pearson seeks to proceed in forma pauperis.

For the following reasons, the Court will grant Pearson leave to proceed in forma pauperis and

dismiss his Complaint with prejudice.

        I.       FACTUAL ALLEGATIONS 1 AND LITIGATION HISTORY

         The Complaint brought by Pearson raises constitutional claims pursuant to 42 U.S.C. §

1983 against Defendants Chief Granitz, Detective Krasley, and Sergeant Roca in their official

capacities only. Pearson alleges violations of the Fourth, Fifth, and Fourteenth Amendments to

the United States Constitution. (ECF No. 3 at 3.) Specifically, Pearson avers on March 12,

2015, he was in the parking lot of a Rodeway Inn when he was approached at gun point by

Detective Krasley, dragged out of his car, and thrown down to the ground. (Id. at 4.) While in

police custody, Pearson avers that his car was searched without a warrant, and three cell phones

were unlawfully seized. (Id. at 4-5.)



1
    The allegations are taken from Pearson’s Complaint.
       This is not the first case that Pearson has filed alleging violations of his constitutional

rights in the course of the March 12, 2015 arrest. On January 7, 2016, Pearson sued Detective

Krasley alleging unlawful use of excessive force and unlawful search and seizure in violation of

the Fourth Amendment based solely on allegations pertaining to Detective Krasley’s conduct

during the March 12, 2015 arrest. See Pearson v. Krasely, E.D. Pa. Civ. A. No. 16-0066.

Pearson also claimed violations of his “due process rights” and the First, Sixth, and Eighth

Amendments based on Detective Krasley’s alleged falsification of a police report. (Id.)

       In that case, the Court granted Pearson leave to proceed in forma pauperis and dismissed

the Amended Complaint because it failed to state any plausible federal claims for violation of

Pearson’s constitutional rights. (Id., see ECF Nos. 22 & 23.) The Court dismissed the federal

claims with prejudice on May 11, 2017. (Id., see ECF No. 23.) Pearson filed a petition for

reconsideration, which was denied by the Court on June 2, 2017. (Id., see ECF Nos. 24 & 28.)

Pearson appealed the dismissal of his claims to the United States Court of Appeals for the Third

Circuit. By Judgment dated November 15, 2017, and entered January 11, 2018, the Third Circuit

affirmed the dismissal of Pearson’s claims. (Id., see ECF No. 32.)

       As noted above, Pearson again raises constitutional claims stemming from the same

arrest which occurred on March 12, 2015. (ECF No. 3 at 5.) Pearson avers that “Detective

Krasley made no showing of probable cause for the invasion” of his vehicle and “[a]s a result of

this illegal conduct [he] was detained and [has] remained in custody ever since.” (Id.) While

Pearson has also named Chief Granitz and Sergeant Roca as Defendants, he makes no

substantive allegations against them other than to state that they are supervisory employees of the

Allentown Police Department. 2 (Id. at 4.) Pearson seeks “injunctive relief to prevent the


2
 While the entire Complaint is dismissed on other grounds, the Court also notes that the claims
against Granitz and Roca are additionally defective and subject to dismissal because Pearson has
not stated a plausible claim against these Defendants based on supervisor liability. See Barkes v.
                                                 2
destruction of his cellular phones” and “declaratory relief that on this day his constitutional rights

were violated.” (Id.) He seeks “$10,606.60 for money spent on commissary and in restitution

for convicted charges” and “$5,000,000.00 [as punitive damages] for each year in prison as a

result of this detectives [sic] misconducts.” (Id.)

      II.      STANDARD OF REVIEW

       The Court will grant Pearson leave to proceed in forma pauperis because it appears that

he is incapable of prepaying the fees to commence this civil action. 3 Accordingly, 28 U.S.C. §

1915(e)(2)(B) applies, which among other things, requires a Court to dismiss a complaint that is

frivolous. A complaint is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). It is legally baseless if “based on an indisputably

meritless legal theory,” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995), and

factually baseless “when the facts alleged rise to the level of the irrational or the wholly

incredible.” Denton v. Hernandez, 504 U.S. 25, 33 (1992). Additionally, “[r]es judicata is a

proper basis for dismissal under 28 U.S.C. § 1915(e)(2)(B).” Gimenez v. Morgan Stanley DW,

Inc., 202 F. App’x 583, 584 (3d Cir. 2006) (per curiam).

       Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a



First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), reversed on other grounds by Taylor v.
Barkes, 575 U.S. 822 (2015) (discussing the “two general ways in which a supervisor-defendant
may be liable for unconstitutional acts undertaken by subordinates,” namely personal
involvement or maintaining a policy, practice or custom which directly caused constitutional
harm).
3
 However, as Pearson is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                3
claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. Additionally, the Court may

dismiss claims based on an affirmative defense if the affirmative defense is obvious from the

face of the complaint. See Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006); cf. Ball v.

Famiglio, 726 F.3d 448, 459 (3d Cir. 2013), abrogated on other grounds by, Coleman v.

Tollefson, 135 S. Ct. 1759, 1763 (2015). As Pearson is proceeding pro se, the Court construes

his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

       III.    DISCUSSION

       A. Pearson’s Claims Are Barred by Res Judicata

       Pearson’s Complaint is subject to dismissal as legally baseless because it is barred by res

judicata. The doctrine of res judicata, or claim preclusion, bars claims that were brought or

could have been brought in a previous action. In re Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008).

Three elements are required for res judicata to apply: “(1) a final judgment on the merits in a

prior suit involving (2) the same parties or their privies and (3) a subsequent suit based on the

same cause of action.” Marmon Coal Co. v. Dir., Office Workers’ Compensation Programs, 726

F.3d 387, 394 (3d Cir. 2013) (internal quotation marks omitted).

       Here, it is apparent Pearson is reasserting the same claims based on the same events

raised in Civil Action Number 16-0066, in which Pearson’s claims were dismissed with

prejudice. To the extent that Pearson is attempting to assert new constitutional violation claims,

those claims are, nonetheless, based upon the same underlying subject matter, his March 12,

2015 arrest. Pearson’s Complaint is, accordingly, subject to dismissal with prejudice as barred

by res judicata. See Shah v. United States, 540 F. App’x 91, 93 (3d Cir. 2013) (per curiam)

(“Res judicata does not require the precluded claim to actually have been litigated; its concern,

rather, is that the party against whom the doctrine is asserted had a full and fair opportunity to

                                                  4
litigate the claim.”); Shockley v. Hosterman, 279 F. App’x 98, 99 (3d Cir. 2008) (per curiam)

(“Shockley’s second lawsuit, filed after the court adjudged the first to be frivolous, lacked

arguable merit in fact or law because it was barred under the principles of res judicata as

announced in Denton.”). Because the claims are barred, they are legally frivolous.

       B. Pearson’s Claims Are Time-Barred

       In any event, Pearson’s claims are time-barred. The Court understands Pearson to be

bringing claims pursuant to 42 U.S.C. § 1983 against Chief Granitz, Detective Krasley, and

Sergeant Roca for constitutional violations stemming from his arrest on March 12, 2015. “To

state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       Pennsylvania’s two-year statute of limitations period applies to Pearson’s § 1983 claims.

See 42 Pa. Cons. Stat. § 5524; Wallace v. Kato, 549 U.S. 384, 387 (2007); Bougher v. Univ. of

Pittsburgh, 882 F.2d 74, 80 (3d Cir. 1989). The limitations period governing claims related to

searches and seizures generally accrues at the time of the search and seizure because at that time,

“the plaintiff knew or should have known of the injury upon which [his] action is based.”

Sameric Corp. of Del., Inc. v. City of Phila., 142 F.3d 582, 599 (3d Cir. 1998); see also

Whitenight v. Commonwealth of Pennsylvania State Police, 674 F. App’x 142, 144 (3d Cir.

2017) (per curiam); Woodson v. Payton, 503 F. App’x 110, 112 (3d Cir. 2012) (per curiam).

The limitations period governing claims of false arrest without a warrant accrues at the time

litigant became detained pursuant to legal process. See Wallace v. Kato, 549 U.S. 384, 397

(2007) (“[T]he statute of limitations upon a § 1983 claim seeking damages for a false arrest in

violation of the Fourth Amendment, where the arrest is followed by criminal proceedings, begins

to run at the time the claimant becomes detained pursuant to legal process.”); Montgomery v. De

                                                  5
Simone, 159 F.3d 120, 126 (3d Cir. 1998) (“A claim for false arrest, unlike a claim for malicious

prosecution, covers damages only for the time of detention until the issuance of process or

arraignment, and not more.”) Pursuant to the prison mailbox rule, Pearson’s Complaint was

considered filed on the date that he delivered it to prison authorities to be mailed to the Court.

See Houston v. Lack, 487 U.S. 266, 276 (1988); Terrell v. Benfer, 429 F. App’x 74, 75 n.1 (3d

Cir. 2011) (per curiam).

       Pearson’s Complaint reflects that the alleged improper search, seizure, and arrest took

place on March 12, 2015. Pearson’s claims regarding any unlawful stop, search or seizure

accrued at that point since he was aware or should have been aware of the facts giving rise to his

claims at the time the alleged stop and seizure took place. See Dique v. N.J. State Police, 603

F.3d 181, 188 (3d Cir. 2010) (holding that Fourth Amendment claims accrued at the time of the

seizure); see also Woodson, 503 F. App’x at 112 (“Here, Woodson’s § 1983 claim accrued when

the search and seizure occurred on October 8, 2009—in other words, the moment that Woodson

indisputably knew about the alleged faults of search and seizure.”). According to the state court

docket, Pearson’s criminal charges were held for court on May 19, 2015. See Commonwealth v.

Pearson, CP-39-CR-0002184-2015 and Commonwealth v. Pearson, CP-39-CR-0002188-2015.

Pearson signed the Complaint in this case on February 12, 2020. (ECF No. 3 at 11.) Because

the allegations in the Complaint clearly demonstrate that Pearson was aware of the events giving

rise to his claims more than two years before he filed this lawsuit (i.e. when the alleged illegal

search, seizure and arrest occurred on March 12, 2015 and when charges were held on May 19,

2015), his claims are also subject to dismissal with prejudice because they are time-barred.

       IV.     CONCLUSION

       For the foregoing reasons, the Court will grant Pearson leave to proceed in forma

pauperis and dismiss his Complaint with prejudice. Pearson will not be given leave to amend

                                                  6
because amendment would be futile on the basis that his claims are both barred by claim

preclusion and the statute of limitations. An appropriate Order follows.

                                             BY THE COURT:




                                             /s/ C. Darnell Jones, II______
                                             C. DARNELL JONES, II J.




                                                7
